Citation Nr: 0327588	
Decision Date: 10/15/03    Archive Date: 10/28/03	

DOCKET NO.  96-38 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Madison, Wisconsin


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical expenses incurred from August through 
September 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1945 to January 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Madison, Wisconsin.  The Board remanded the appeal in April 
1997.  

The Board denied the veteran's claim in November 2001.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2003 the 
Court granted a Joint Motion, vacating and remanding the 
Board's decision.  Copies of the Joint Motion and Court Order 
have been included in the veteran's claims file.  


REMAND

A determination has been made that additional due process is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED for the following:  

1.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and the implementing regulations, 
are fully complied with and satisfied.  

2.  The VAMC should refer the claims file 
to the regional office (RO).  The RO 
should issue a statement of the case 
addressing the issue of entitlement to an 
earlier effective date for entitlement to 
38 U.S.C.A. § 1151 benefits for his 
hernia disability.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of the issue of 
entitlement to an earlier effective date 
for entitlement to 38 U.S.C.A. § 1151 
benefits by filing a timely substantive 
appeal following the issuance of a 
statement of the case in order to perfect 
his appeal with respect to this issue.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



